UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 9, 2011 CHINA FIRE & SECURITY GROUP, INC. (Exact name of registrant as specified in Charter) Florida 000-50491 65-1193022 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employee Identification No.) B-2enter, C2 Dongsanhuanbeilu, Chaoyang District, Beijing 100027, People’s Republic of China (Address of Principal Executive Offices) (86-10) 8441 7400 (Issuer Telephone number) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Agreements of Certain Officers. Effective as of November 9, 2011, Paul Edgerley and Michael Goss resigned as members of the board of directors of China Fire & Security Group, Inc., a Florida corporation (the “Company”). As of November 9, 2011, Weigang Li, Brian Lin, Brian Murphy, Lihong Wang and Jonathan Zhu are appointed as members of the board of directors of the Company. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CHINA FIRE & SECURITY GROUP, INC. Date: November 10, 2011 /s/ Brian Lin Name: Brian Lin Title: Chief Executive Officer
